Exhibit 10.3

 

独家业务合作协议

Exclusive Business Cooperation Agreement

 

本独家业务合作协议（下称“本协议”）由以下双方于2015年2月11日在中华人民共和国（下称“中国”）安徽省蚌埠市签署。

This Exclusive Business Cooperation Agreement (this “Agreement”) is made and
entered into by and between the following parties on February 11, 2015 in
Bengbu, Anhui province, the People’s Republic of China (“China” or the “PRC”).

 

甲方： 安徽致佳基石电子科技有限公司（下称“质权人”），一家依照中国法律设立和存在的外商独资企业，地址为安徽省蚌埠市金叶苑别墅17栋； Party A:
Anhui Zhijia Cornerstone Electronics Technology Co., Ltd. (hereinafter
“Pledgee”), a wholly foreign owned enterprise, organized and existing under the
laws of the PRC, with its address at Block 17, Jinyeyuan Villa, Bengbu, Anhui
Province;

 

乙方：   安徽人人家太阳能有限公司 地址：   安徽省蚌埠市金三里农贸市场5-2幢32、33-38号 Party B: Anhui Renrenjia
Solar Co., Ltd. Address: Room 32, 33-38, Block 5-2, Jinsanli Farmer’s Market,
Bengbu City, Anhui Province.

 

甲方和乙方以下各称为“一方”，统称为“双方”。

Each of Party A and Party B shall be hereinafter referred to as a “Party”
respectively, and as the “Parties” collectively.

 

鉴于：

Whereas,

 

1. 甲方是一家在中国成立的外商独资企业，拥有提供技术和咨询服务的必要资源；   Party A is a wholly foreign owned
enterprise established in China, and has the necessary resources to provide
technical and consulting services;

 

2.
乙方是一家在中国成立的内资公司，经中国有关政府部门依法批准可以从事太阳能热水器、空气能热水器、供水器、承压式容器的生产和销售业务。乙方现时及在本协议有效期内的任何时候所经营并发展的所有业务活动以下合称“主营业务”；
  Party B is a company established in China with exclusively domestic capital
and is permitted to engage in the business of producing and selling solar water
heater, air can heater, water feeder and pressure-bearing container by relevant
PRC government authorities.  The businesses conducted by Party B currently and
any time during the term of this Agreement are collectively referred to as the
“Principal Business”;

 

 

秘密文件 Strictly Confidential





1

 

 

3.
甲方同意利用其技术、人员和信息优势，在本协议期间向乙方提供有关主营业务的独家技术支持、咨询和其他服务，乙方同意接受甲方或其指定方按本协议条款的规定提供的各种服务。
  Party A is willing to provide Party B with technical support, consulting
services and other services on exclusive basis in relation to the Principal
Business during the term of this Agreement, utilizing its advantages in
technology, human resources, and information, and Party B is willing to accept
such services provided by Party A or Party A's designee(s), each on the terms
set forth herein.  

 

据此，甲方和乙方经协商一致，达成如下协议：

Now, therefore, through mutual discussion, the Parties have reached the
following agreements:

 

1. 服务提供   Services Provided by Party A

 

  1.1 按照本协议条款和条件，乙方在此委任甲方在本协议期间作为乙方的独家服务提供者向乙方提供全面的技术支持、咨询服务和其他服务，包括但不限于以下内容：  
  Party B hereby appoints Party A as Party B's exclusive services provider to
provide Party B with comprehensive technical support, consulting services and
other services during the term of this Agreement, in accordance with the terms
and conditions of this Agreement, including but not limited to the follows:

 



  (1) 许可乙方使用甲方拥有合法权利的相关软件；

Licensing Party B to use any software legally owned by Party A;

 

  (2) 乙方业务所需的相关应用软件的开发、维护与更新；

Development, maintenance and update of software involved in Party B’s business;

 

  (3) 计算机网络系统、硬件设备及数据库的设计、安装和日常管理、维护、更新；

Design, installation, daily management, maintenance and updating of network
system, hardware and database design;

 

 

秘密文件 Strictly Confidential





2

 

  

  (4) 乙方相关人员的技术支持和专业培训；

Technical support and training for employees of Party B;

 

  (5) 协助乙方进行有关的技术和市场信息的咨询、收集与调研（中国法律禁止外商独资企业从事的市场调查除外）；

Assisting Party B in consultancy, collection and research of technology and
market information (excluding market research business that wholly foreign-owned
enterprises are prohibited from conducting under PRC law);

 

  (6) 为乙方提供企业管理咨询；

Providing business management consultation for Party B;

 

  (7) 为乙方提供市场营销和推广服务；

Providing marketing and promotion services for Party B;

 

  (8) 为乙方提供客户订单管理和客户服务

Providing customer order management and customer services for Party B;

 

  (9) 设备、资产出租；和

Leasing of equipments or properties; and

 

  (10) 在中国法律允许的情况下，其他应乙方要求而不时提供的其他相关服务。

Other services requested by Party B from time to time to the extent permitted
under PRC law.

 

 

秘密文件 Strictly Confidential



3

 

 

  1.2
乙方接受甲方提供的服务。乙方进一步同意，除非经甲方事先书面同意，在本协议期间，就本协议约定的服务或其他事宜，乙方不得直接或间接地从任何第三方获得任何与本协议相同或类似的服务，并不得与任何第三方就本协议所述事项建立任何类似的合作关系。双方同意，甲方可以指定其他方（该被指定方可以与乙方签署本协议第1.3条描述的某些协议）为乙方提供本协议约定的服务。

Party B agrees to accept all the services provided by Party A. Party B further
agrees that unless with Party A's prior written consent, during the term of this
Agreement, Party B shall not directly or indirectly accept the same or any
similar services provided by any third party and shall not establish similar
corporation relationship with any third party regarding the matters contemplated
by this Agreement. Party A may appoint other parties, who may enter into certain
agreements described in Section 1.3 with Party B, to provide Party B with the
services under this Agreement.

 

1.3 服务的提供方式

Service Providing Methodology

 

  1.3.1
甲、乙双方同意在本协议有效期内，视情况而定，乙方可以与甲方或甲方指定的其他方进一步签订服务协议，对各项服务的具体内容、方式、人员、收费等进行约定。

Party A and Party B agree that during the term of this Agreement, where
necessary, Party B may enter into further service agreements with Party A or any
other party designated by Party A, which shall provide the specific contents,
manner, personnel, and fees for the specific services.

 

  1.3.2
为更好地履行本协议，甲乙双方同意，视情况而定，乙方在本协议有效期内将与甲方或甲方指定的其他方根据业务进展需要随时签署设备、资产的租用协议，由甲方将有关的设备、资产提供给乙方使用。

To fulfill this Agreement, Party A and Party B agree that during the term of
this Agreement, where necessary, Party B may enter into equipment or property
leases with Party A or any other party designated by Party A which shall permit
Party B to use Party A's relevant equipment or property based on the needs of
the business of Party B.

 

  1.3.3
乙方特此向甲方授予一项不可撤销的排他性的购买权，根据该购买权，甲方可在中国法律法规允许的范围内，由甲方自行选择，向乙方购买任何部分或全部资产和业务，作价为中国法律允许的最低价格。届时双方将另行签订资产或业务转让合同，对该资产转让的条款和条件进行约定。

Party B hereby grants to Party A an irrevocable and exclusive option to purchase
from Party B, at Party A’s sole discretion, any or all of the assets and
business of Party B, to the extent permitted under PRC law, at the lowest
purchase price permitted by PRC law. The Parties shall then enter into a
separate assets or business transfer agreement, specifying the terms and
conditions of the transfer of the assets.

 

 

秘密文件 Strictly Confidential 



4

 

 

2. 服务的价格和支付方式

The Calculation and Payment of the Service Fees

 

  2.1 在本协议有效期内，乙方应向甲方支付的费用应按如下方式计算：

The fees payable by Party B to Party A during the term of this Agreement shall
be calculated as follows:

 

  2.1.1 就甲方向乙方提供的服务，乙方应每月向甲方支付服务费。每月的服务费由管理费和服务提供费组成，具体金额由双方根据以下因素商议确定：

Party B shall pay service fee to Party A in each month. The service fee for each
month shall consist of management fee and fee for services provided, which shall
be determined by the Parties through negotiation after considering:

 

  (1) 服务的复杂程度及难度；

Complexity and difficulty of the services provided by Party A;

 

  (2) 甲方雇员的职位和提供该等服务所需的时间；

Title of and time consumed by employees of Party A providing the services;

 

  (3) 服务的具体内容和商业价值；

Contents and value of the services provided by Party A;

 

  (4) 相同种类服务的市场参考价格；

Market price of the same type of services;

 

  (5) 乙方的经营情况。

Operation conditions of the Party B.

 

 



秘密文件 Strictly Confidential



5

 

 

2.1.2 如果甲方向乙方转让技术或者受乙方委托进行软件或其他技术开发或者向乙方出租设备、资产，则技术转让费、委托开发费用或租金应由双方根据实际情况确定。

If Party A transfers technology to Party B or develops software or other
technology as entrusted by Party B or leases equipments or properties to Party
B, the technology transfer price, development fees or rent shall be determined
by the Parties based on the actual situations.

 

3. 知识产权和保密条款

Intellectual Property Rights and Confidentiality Clauses

 

  3.1
甲方对履行本协议而产生或创造的任何和所有知识产权（包括但不限于著作权、专利权、专利申请权、软件、技术秘密、商业机密及其他）均享有独占的和排他的所有权、权利和利益。乙方应签署所有适当的文件，采取所有适当的行动，递交所有的文件和/或申请，提供所有适当的协助，以及做出所有其他依据甲方的自行决定认为是必要的行为，以将任何对该等知识产权的所有权、权利和权益赋予甲方，和/或完善对甲方此等知识产权权利的保护。

Party A shall have exclusive and proprietary ownership, rights and interests in
any and all intellectual properties arising out of or created during the
performance of this Agreement, including but not limited to copyrights, patents,
patent applications, software, technical secrets, trade secrets and others.
Party B shall execute all appropriate documents, take all appropriate actions,
submit all filings and/or applications, render all appropriate assistance and
otherwise conduct whatever is necessary as deemed by Party A at its sole
discretion for the purposes of vesting any ownership, right or interest of any
such intellectual property rights in Party A, and/or perfecting the protections
for any such intellectual property rights in Party A.

 

  3.2
双方承认及确认有关本协议、本协议内容以及彼此就准备或履行本协议而交换的任何口头或书面资料均被视为保密信息。双方应对所有该等保密信息予以保密，而在未得到另一方书面同意前，不得向任何第三方披露任何保密信息，惟下列信息除外：(a)公众人士知悉或将会知悉的任何信息（惟并非由接受保密信息之一方擅自向公众披露）；(b)根据适用法律法规、股票交易规则、或政府部门或法院的命令而所需披露之任何信息；或(c)由任何一方就本协议所述交易而需向其股东、董事、员工、法律或财务顾问披露之信息，而该股东、董事、员工、法律或财务顾问亦需遵守与本条款相类似之保密责任。如任何一方股东、董事、员工或聘请机构的泄密均视为该方的泄密，需依本协议承担违约责任。

The Parties acknowledge that the existence and the terms of this Agreement and
any oral or written information exchanged between the Parties in connection with
the preparation and performance of this Agreement are regarded as confidential
information. Each Party shall maintain confidentiality of all such confidential
information, and without obtaining the written consent of the other Party, it
shall not disclose any relevant confidential information to any third party,
except for the information that: (a) is or will be in the public domain (other
than through the receiving Party’s unauthorized disclosure); (b) is under the
obligation to be disclosed pursuant to the applicable laws or regulations, rules
of any stock exchange, or orders of the court or other government authorities;
or (c) is required to be disclosed by any Party to its shareholders, directors,
employees, legal counsels or financial advisors regarding the transaction
contemplated hereunder, provided that such shareholders, directors, employees,
legal counsels or financial advisors shall be bound by the confidentiality
obligations similar to those set forth in this Section. Disclosure of any
confidential information by the shareholders, director, employees of or agencies
engaged by any Party shall be deemed disclosure of such confidential information
by such Party and such Party shall be held liable for breach of this Agreement.

 

 

秘密文件 Strictly Confidential



6

 

 

4. 陈述和保证

Representations and Warranties

 

  4.1 甲方陈述、保证和承诺如下：

Party A hereby represents, warrants and covenants as follows:

 

  4.1.1
甲方是按照中国法律合法成立并有效存续的外商独资企业；甲方或其指定的服务提供方将在根据本协议提供任何服务前获得提供该等服务所需的全部政府许可、证照。

Party A is a wholly foreign owned enterprise legally established and validly
existing in accordance with the laws of China; Party A or the service providers
designated by Party A will obtain all government permits and licenses for
providing the service under this Agreement before providing such services.

 

  4.1.2
甲方已采取必要的公司行为，获得必要的授权，并取得第三方和政府部门的同意及批准（若需）以签署，交付和履行本协议；甲方对本协议的签署，交付和履行并不违反法律法规的明确规定。

Party A has taken all necessary corporate actions, obtained all necessary
authorizations as well as all consents and approvals from third parties and
government agencies (if required) for the execution, delivery and performance of
this Agreement. Party A’s execution, delivery and performance of this Agreement
do not violate any explicit requirements under any law or regulation.

 

 

秘密文件 Strictly Confidential



7

 

 

  4.1.3 本协议构成对其合法、有效、有约束力并依本协议之条款对其强制执行的义务。

This Agreement constitutes Party A’s legal, valid and binding obligations,
enforceable against it in accordance with its terms.

 

  4.2 乙方陈述、保证和承诺如下：

Party B hereby represents, warrants and covenants as follows:

 

  4.2.1 乙方是按照中国法律合法成立且有效存续的公司，乙方获得并将维持从事主营业务所需的全部政府许可、证照。

Party B is a company legally established and validly existing in accordance with
the laws of China and has obtained and will maintain all permits and licenses
for engaging in the Principal Business in a timely manner.

 

  4.2.2
乙方已采取必要的公司行为，获得必要的授权，并取得第三方和政府部门的同意及批准（若需）以签署，交付和履行本协议；乙方对本协议的签署，交付和履行并不违反法律法规的明确规定。

Party B has taken all necessary corporate actions, obtained all necessary
authorizations as well as all consents and approvals from third parties and
government agencies (if required) for the execution, delivery and performance of
this Agreement. Party B’s execution, delivery and performance of this Agreement
do not violate any explicit requirements under any law or regulation.

 

  4.2.3 本协议构成对其合法、有效、有约束力并依本协议之条款对其强制执行的义务。

This Agreement constitutes Party B’s legal, valid and binding obligations, and
shall be enforceable against it in accordance with its terms.

 

5. 协议期限

Term of Agreement

 

  5.1 本协议自双方正式签署之日起生效；除非本协议明确约定或甲方书面决定终止本协议，本协议永久有效。

This Agreement shall become effective upon execution by the Parties. Unless
terminated in accordance with the provisions of this Agreement or terminated in
writing by Party A, this Agreement shall remain effective.

 

 

秘密文件 Strictly Confidential



8

 

 

  5.2
如果在本协议有效期内，任何一方的经营期限届满，则该方应及时续展其经营期限，以使本协议得以继续有效和执行。如一方续展经营期限之申请未获任何主管部门批准或同意，则本协议于该方经营期限届满之时终止。

During the term of this Agreement, each Party shall renew its operation term
prior to the expiration thereof so as to enable this Agreement to remain
effective. This Agreement shall be terminated upon the expiration of the
operation term of a Party if the application for renewal of its operation term
is not approved by relevant government authorities.

 

  5.3 在本协议终止之后，双方在第3、6、7条和本第5.3条下的权利和义务将继续有效。

The rights and obligations of the Parties under Sections 3, 6, 7 and this
Section 5.3 shall survive the termination of this Agreement.

 

6. 适用法律和争议解决

Governing Law and Resolution of Disputes

 

  6.1 本协议的订立、效力、解释、履行、修改和终止以及争议的解决适用中国的法律。

The execution, effectiveness, construction, performance, amendment and
termination of this Agreement and the resolution of disputes hereunder shall be
governed by the laws of China.

 

  6.2
因解释和履行本协议而发生的任何争议，本协议双方应首先通过友好协商的方式加以解决。如果在一方向另一方发出要求协商解决的书面通知后30天之内争议仍然得不到解决，则任何一方均可将有关争议提交给蚌埠仲裁委员会，由该会按照其仲裁规则仲裁解决。仲裁应在蚌埠进行。仲裁裁决是终局性的，对双方均有约束力。

In the event of any dispute with respect to the construction and performance of
this Agreement, the Parties shall first resolve the dispute through friendly
negotiations. In the event the Parties fail to reach an agreement on the dispute
within 30 days after either Party's request to the other Party for resolution of
the dispute through negotiations, either Party may submit the relevant dispute
to the Bengbu Arbitration Committee for arbitration, in accordance with its
arbitration rules. The arbitration shall be conducted in Bengbu. The arbitration
award shall be final and binding on both Parties.

 

 

秘密文件 Strictly Confidential



9

 

 

  6.3
因解释和履行本协议而发生任何争议或任何争议正在进行仲裁时，除争议的事项外，双方仍应继续行使各自在本协议项下的其他权利并履行各自在本协议项下的其他义务。

Upon the occurrence of any disputes arising from the construction and
performance of this Agreement or during the pending arbitration of any dispute,
except for the matters under dispute, the Parties shall continue to exercise
their respective rights under this Agreement and perform their respective
obligations under this Agreement.

 

7. 违约责任和补偿

Breach of Agreement and Indemnification

 

  7.1 若乙方实质性违反本协议项下所作的任何一项约定，甲方有权终止本协议和/或要求乙方给予损害赔偿；本第7.1条不应妨碍甲方在本协议下的任何其他权利。

If Party B conducts any material breach of any term of this Agreement, Party A
shall have right to terminate this Agreement and/or require Party B to indemnify
all damages; this Section 7.1 shall not prejudice any other rights of Party A
herein.

 

  7.2 除非法律另有规定，乙方在任何情况均无权利终止或解除本协议。

Unless otherwise required by applicable laws, Party B shall not have any right
to terminate this Agreement in any event.

 

  7.3
就甲方根据本协议向乙方提供的服务所产生或引起的针对甲方的诉讼、请求或其他要求而招致的任何损失、损害、责任或费用都应由乙方补偿给甲方，以使甲方不受任何损害，除非该损失、损害、责任或费用是因甲方的重大过失或故意不当行为而产生的。

Party B shall indemnify and hold harmless Party A from any losses, injuries,
obligations or expenses caused by any lawsuit, claims or other demands against
Party A arising from or caused by the services provided by Party A to Party B
pursuant this Agreement, except where such losses, injuries, obligations or
expenses arise from the gross negligence or willful misconduct of Party A.

 

 

秘密文件 Strictly Confidential



10

 

 

8. 不可抗力

Force Majeure

 

  8.1
若由于地震、台风、洪水、火灾、流行病、战争、罢工以及其他任何无法预见并且是受影响方无法防止亦无法避免的不可抗力事件（“不可抗力”），而直接致使本协议任何一方不能履行或不能完全履行本协议时，则受上述不可抗力影响的一方不对此不履行或部份履行承担责任。但该受影响方须立即毫不迟延地向另外一方发出书面通知，并须在发出该书面通知后十五天内向另外一方提供不可抗力事件的详情，解释其此种不能履行、部份不能履行或需要迟延履行的原因。

In the case of any force majeure events (“Force Majeure”) such as earthquake,
typhoon, flood, fire, flu, war, strikes or any other events that cannot be
predicted and are unpreventable and unavoidable by the affected Party, which
directly or indirectly causes the failure of either Party to perform or
completely perform this Agreement, then the Party affected by such Force Majeure
shall give the other Party written notices without any delay, and shall provide
details of such event within 15 days after sending out such notice, explaining
the reasons for such failure of, partial or delay of performance.

 

  8.2
若主张不可抗力的一方未能根据以上规定通知另一方并提供适当证明，其不得免于未能履行其在本协议项下义务的责任。受不可抗力影响的一方应作出合理的努力，以减低该不可抗力造成的后果，并在该不可抗力终止后尽快恢复履行所有有关义务。如受不可抗力影响的一方在因不可抗力而暂免履行义务的理由消失后未有恢复履行有关义务，该方应就此向另一方承担责任。

If such Party claiming Force Majeure fails to notify the other Party and furnish
it with proof pursuant to the above provision, such Party shall not be excused
from the non-performance of its obligations hereunder. The Party so affected by
the event of Force Majeure shall use reasonable efforts to minimize the
consequences of such Force Majeure and to promptly resume performance hereunder
whenever the causes of such excuse are cured. Should the Party so affected by
the event of Force Majeure fail to resume performance hereunder when the causes
of such excuse are cured, such Party shall be liable to the other Party.

 

  8.3 不可抗力发生时，双方应立即互相协商，以求达致公平解决方案，并须作出一切合理努力，尽量减低该不可抗力造成的后果。

In the event of Force Majeure, the Parties shall immediately consult with each
other to find an equitable solution and shall use all reasonable endeavours to
minimize the consequences of such Force Majeure.

 

 

秘密文件 Strictly Confidential





11

 

 

9. 通知

Notices

 

  9.1
本协议项下要求或发出的所有通知和其他通信应通过专人递送、挂号邮寄、邮资预付或商业快递服务或传真的方式发到该方下列地址。每一通知还应再以电子邮件送达。该等通知视为有效送达的日期按如下方式确定：

All notices and other communications required or permitted to be given pursuant
to this Agreement shall be delivered personally or sent by registered mail,
postage prepaid, by a commercial courier service or by facsimile transmission to
the address of such Party set forth below. A confirmation copy of each notice
shall also be sent by email. The dates on which notices shall be deemed to have
been effectively given shall be determined as follows:

 

  9.1.1 通知如果是以专人递送、快递服务或挂号邮寄、邮资预付发出的，则以于设定为通知的地址在接收或拒收之日为有效送达日。

Notices given by personal delivery, by courier service or by registered mail,
postage prepaid, shall be deemed effectively given on the date of receipt or
refusal at the address specified for notices.

 

  9.1.2 通知如果是以传真发出的，则以成功传送之日为有效送达日（应以自动生成的传送确认信息为证）。

Notices given by facsimile transmission shall be deemed effectively given on the
date of successful transmission (as evidenced by an automatically generated
confirmation of transmission).

 

  9.2 为通知的目的，双方地址如下：

For the purpose of notices, the addresses of the Parties are as follows:

 

  甲方： 安徽致佳基石电子科技有限公司



  Party A: Anhui Zhijia Cornerstone Electronics Technology Co., Ltd.



  地址： 中国安徽省蚌埠市金叶苑别墅17栋



  Address: Block 17, Jinyeyuan Villa, Bengbu, Anhui Province, PRC



  收件人： 李其梅



  Attn: Li Qimei



  电话： (86)552-3168939



  Phone: (86)552-3168939



  传真： (86)552-3168939



  Facsimile: (86)552-3168939

 

 

秘密文件 Strictly Confidential





12

 

 

  乙方： 安徽人人家太阳能有限公司   Party B: Anhui Renrenjia Solar Co., Ltd.   地址：
安徽省蚌埠市金三里农贸市场5-2幢32、33-38号



  Address: Room 32, 33-383501, Block 5-2, Jinsanli Farmer’s Market, Bengbu City,
Anhui Province





收件人： 汲泉



  Attn: Ji Quan



  电话： (86)552-3168938



  Phone: (86)552-3168938



  传真： (86)552-4116868



  Facsimile: (86)552-4116868

 

  9.3 任何一方可按本条规定随时给另一方发出通知来改变其接收通知的地址。

Any Party may at any time change its address for notices by a notice delivered
to the other Party in accordance with the terms hereof.

 

10. 协议的转让

Assignment

 

  10.1 乙方不得将其在本协议项下的权利与义务转让给第三方，除非事先征得甲方的书面同意。

Without Party A's prior written consent, Party B shall not assign its rights and
obligations under this Agreement to any third party.

 

  10.2 乙方在此同意，甲方可以向第三方转让其在本协议项下的权利和义务，并在该等转让发生时甲方仅需向乙方发出书面通知，并且无需再就该等转让征得乙方的同意。

Party B agrees that Party A may assign its obligations and rights under this
Agreement to any third party and in case of such assignment, Party A is only
required to give written notice to Party B and does not need any consent from
Party B for such assignment.

 

 

秘密文件 Strictly Confidential



13

 

 

11. 协议的分割性

Severability

 

如果本协议有任何一条或多条规定根据任何法律或法规在任何方面被裁定为无效、不合法或不可执行，本协议其余规定的有效性、合法性或可执行性不应因此在任何方面受到影响或损害。双方应通过诚意磋商，争取以法律许可以及双方期望的最大限度内有效的规定取代那些无效、不合法或不可执行的规定，而该等有效的规定所产生的经济效果应尽可能与那些无效、不合法或不能强制执行的规定所产生的经济效果相似。

In the event that one or several of the provisions of this Agreement are found
to be invalid, illegal or unenforceable in any aspect in accordance with any
laws or regulations, the validity, legality or enforceability of the remaining
provisions of this Agreement shall not be affected or compromised in any aspect.
The Parties shall negotiate in good faith to replace such invalid, illegal or
unenforceable provisions with effective provisions that accomplish to the
greatest extent permitted by law and the intentions of the Parties, and the
economic effect of such effective provisions shall be as close as possible to
the economic effect of those invalid, illegal or unenforceable provisions.

 

12. 协议的修改、补充

Amendments and Supplements

 

双方可以书面协议方式对本协议作出修改和补充。经过双方签署的有关本协议的修改协议和补充协议是本协议组成部分，具有与本协议同等的法律效力。

Any amendments and supplements to this Agreement shall be in writing. The
amendment agreements and supplementary agreements that have been signed by the
Parties and relate to this Agreement shall be an integral part of this Agreement
and shall have the same legal validity as this Agreement.

 

13. 语言和副本

Language and Counterparts

 

本协议以中文和英文书就，一式二份，甲乙双方各持一份。中英文版本具有同等效力（若双方对本协议的理解产生分歧，则以中文版为准）。

This Agreement is written in both Chinese and English language in two copies,
each Party having one copy. The Chinese version and English version shall have
equal legal validity (In the event that the Parties have any different
interpretations about the Agreement, the Chinese version shall prevail).

 

 

秘密文件 Strictly Confidential



14

 

 

有鉴于此，双方已使得经其授权的代表于文首所述日期签署了本独家业务合作协议并即生效，以昭信守。

IN WITNESS WHEREOF, the Parties have caused their authorized representatives to
execute this Exclusive Business Cooperation Agreement as of the date first above
written.

  

甲方： 安徽致佳基石电子科技有限公司   Party A: Anhui Zhijia Cornerstone Electronics Technology
Co., Ltd.        签字：     By:     姓名： 汲泉   Name: Ji Quan   职位： 法定代表人   Title:
Legal Representative  

 

乙方： 安徽人人家太阳能有限公司   Party B: Anhui Renrenjia Solar Co., Ltd.       签字：     By:  
  姓名： 汲泉   Name: Ji Quan   职位： 法定代表人   Title: Legal Representative  

 

 

 

秘密文件 Strictly Confidential



15



 

